Case 4:19-cv-00180-ALM-KPJ Document 187 Filed 01/13/20 Page 1 of 3 PageID #: 4215


                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

  EDWARD BUTOWSKY,

            Plaintiff,

  vs.                                                       Case No. 4:19-CV-00180

  MICHAEL GOTTLIEB, et al.,

           Defendants



                     AMENDED JOINT PROPOSED SCHEDULING ORDER

        Pursuant to the Court’s Order of December 12 (Doc. 185), Plaintiff Edward Butowsky and

Defendants Cable News Network, Inc., Anderson Cooper, Gary Tuchman, Oliver Darcy, Tom Kludt,

The New York Times Company, Alan Feuer, Vox Media, Inc., and Jane Coaston submit the attached

Amended Joint Proposed Scheduling Order.

        The BSF Defendants are unable to join in this proposed scheduling order because in the first

filed litigation in D.C., Mr. Butowsky has requested a stay of discovery for 120 days based on his

health condition, and we do not believe that he should be allowed to move his plaintiff case forward

while seeking to stay his defense-side case in its tracks. We are also unsure, given his health status,

whether Mr. Butowsky could move this case forward or be available for discovery before deadlines in

this case arise that would require Mr. Butowsky’s availability for discovery. Additionally, the BSF

Defendants would ask for a longer schedule than other defendants because the BSF Defendants would

be unable to effectively brief, for example, a motion to transfer before the Court resolves the BSF

Defendants’ Motions to Dismiss on First to File Grounds and on Personal Jurisdictional Grounds.




Amended Joint Proposed Scheduling Order                                                        1
Case 4:19-cv-00180-ALM-KPJ Document 187 Filed 01/13/20 Page 2 of 3 PageID #: 4216




                                          Respectfully submitted,

                                          /s/ Ty Clevenger
                                          Ty Clevenger
                                          Texas Bar No. 24034380
                                          P.O. Box 20753
                                          Brooklyn, New York 11202-0753
                                          979-985-5289
                                          979-530-9523 (fax)
                                          tyclevenger@yahoo.com

                                          Counsel for Plaintiff Edward Butowsky


                                          By: /s/ Marc A. Fuller
                                          Thomas S. Leatherbury
                                          State Bar No. 12095275
                                          Marc A. Fuller
                                          State Bar No. 24032210
                                          Megan M. Coker
                                          State Bar No. 24087323
                                          Devin L. Kerns
                                          State Bar No. 24110081
                                          VINSON & ELKINS L.L.P.
                                          2001 Ross Avenue, Suite 3900
                                          Dallas, TX 75201
                                          Tel: 214.220.7700
                                          Fax: 214.999.7792
                                          tleatherbury@velaw.com
                                          mfuller@velaw.com
                                          megancoker@velaw.com
                                          dkerns@velaw.com

                                          Attorneys for Defendants New York Times Company,
                                          Alan Feuer, Vox Media, Inc. and Jane Coaston




Amended Joint Proposed Scheduling Order                                                2
Case 4:19-cv-00180-ALM-KPJ Document 187 Filed 01/13/20 Page 3 of 3 PageID #: 4217


                                          /s/ Robert P. Latham
                                          Robert P. Latham
                                          State Bar No. 11975500
                                          blatham@jw.com
                                          Jamison M. Joiner
                                          State Bar. No. 24093775
                                          jjoiner@jw.com
                                          JACKSON WALKER L.L.P.
                                          2323 Ross Avenue, Suite 600
                                          Dallas, Texas 75201
                                          (214) 953-6000 – Telephone
                                          (214) 953-5822 – Facsimile

                                          ATTORNEYS FOR CNN DEFENDANTS



                                          By: /s/ Steven J. Udick
                                          Paul J. Skiermont (TX Bar No. 24033073)
                                          Steven J. Udick (TX Bar No. 24079884)
                                          SKIERMONT DERBY LLP
                                          1601 Elm Street, Suite 4400
                                          Dallas, TX 75201
                                          Tel: (214) 978-6600
                                          Fax: (214) 978-6601
                                          pskiermont@skiermontderby.com
                                          sudick@skiermontderby.com

                                          Attorneys for Defendants Michael Gottlieb, Meryl
                                          Governski, and Boies Schiller Flexner LLP




Amended Joint Proposed Scheduling Order                                             3
